PER CURIAM.
We conclude that the notice of appeal herein was not timely filed and, therefore, dismiss the appeal for lack of jurisdiction. The post-judgment motion filed by counsel was not timely, and therefore did not suspend rendition of the circuit court’s final order. See Fire & Casualty Ins. Co. of Conn. v. Sealey, 810 So.2d 988 (Fla. 1st DCA 2002). Because appellant was represented by counsel, the pro se “Motion for Relief from Judgment” was a legal nullity. See Marsh v. State, 919 So.2d 540 (Fla. 3d DCA 2005); Booker v. State, 807 So.2d 800 (Fla. 1st DCA 2002). As such, the pro se motion likewise did not postpone rendition of the trial court’s final order.
APPEAL DISMISSED.
KAHN, and LEWIS, JJ., concur.
BENTON, J., DISSENTS WITH OPINION.